                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                        Western Division
                                  Civil Case No. 5:19-cv-249-Fl

 MATTHEW BRADLEY,                                            PLAINTIFF’S CONSENTED
    Plaintiff                                           MOTION FOR STAY OF PROCEEDINGS
                                                                      AND
 v.                                                         REQUEST FOR ORDER THAT
                                                         DISQUALIFIED COUNSEL IDENTIFY
 ANALYTICAL GRAMMAR, INC.                                 ALL AVAILABLE MALPRACTICE
     Defendant                                                INSURANCE COVERAGE


         Plaintiff, with the consent of Defendant, respectfully moves the Court, pursuant to its

inherent authority to control proceedings and counsel appearing before it, for:


            an order staying proceedings herein for a period of thirty (30) days, through and

             including June 27, 2021; and for

            an order that disqualified former counsel Richard Liebowitz immediately disclose to the

             parties the identity of each malpractice carrier(s), and a copy of each insurance policy,

             that does or may cover any malpractice committed by former counsel and his firm by

             reason of their actions and failures to act on behalf of Plaintiff in connection with this

             litigation.

In support of this motion, Plaintiff sets out the following:

      1. Plaintiff’s initially retained counsel, Mr. Richard Liebowitz, was disqualified by Order of this

         Court entered March 19, 2021, from further representing Plaintiff [DE 68].

      2. Plaintiff has retained the undersigned as successor counsel and the undersigned’s appearance

         for that purpose has been substantially contemporaneously entered.




                                                                    Motion - Page 1
             Case 5:19-cv-00249-FL Document 73 Filed 05/27/21 Page 1 of 6
3. During the period from the time Plaintiff first contacted the undersigned until the present, the

   undersigned has engaged in diligent efforts to obtain Plaintiff’s file from former counsel and

   to investigate the facts.

4. The undersigned has been informed by the Liebowitz Firm that at this point the entire client

   file has been provided, in digital form, to the undersigned.

5. The client file provided by the Liebowitz Firm is, in the undersigned’s opinion, woefully

   deficient. Subject to mutual agreement on non-waiver of attorney-client privilege, counsel

   for Defendant and the undersigned have communicated concerning these matters and have

   agreed that these findings should be brought to the attention of the Court. Among other

   things:

       a. There is no pleadings file and no copy of all the pleadings. In fact, virtually all the

             pleadings are absent.

       b. There is no evidence as to the method or date of service of the complaint, although an

             email apparently sent by Defendant’s principal to Plaintiff’s former counsel on

             August 16, 2019 indicated that she had recently received the summons and complaint

             and included a settlement offer.

       c. After the date of correspondence from Defendant’s principal on August 16, 2019, the

             files reflect that former counsel “updated” Plaintiff as follows:

                     On 8/18/2019 10:31 PM, Richard Liebowitz wrote: Hi Matt, Hope you are well.

                     Analystical Grammer defaulted on the case which means they did not respond back

                     to thecomplaint. The judge is going to decide the amount of money within the next 5

                     months. I will keep you posted.

       d. Although early settlement offers (including the afore-mentioned document captioned

             as an Offer of Judgment) evidently were communicated to counsel for Plaintiff in

             August 2019 both by Defendant’s principal and by Defendant’s counsel prior to his



                                                              Motion - Page 2
       Case 5:19-cv-00249-FL Document 73 Filed 05/27/21 Page 2 of 6
           entry of appearance, there is no evidence that such offers were communicated to

           Plaintiff until months after their expiration, at or around the time when Plaintiff was

           to be deposed and/or to engage in mediation.

       e. There is no evidence that the merits of Plaintiff’s case, beyond the copying, were

           evaluated at the commencement of the case; or that potential defenses were

           considered or communicated to Plaintiff; or that the consequences of any potentially

           successful defense were communicated to Plaintiff.

       f. There is no file of legal research although, to be fair, the memorandum filed by

           former counsel on August 10, 2020, and to a lesser extent the memorandum filed on

           August 21, 2020, contained the result of legal research and legal analysis. [Dkt #47,

           48; 55].

6. Undersigned counsel also requested files and pleading copies from former local counsel.

   Each counsel or the firm provided what they reported to be all files they possessed, which

   between the two did include a small subset of pleadings but did not repair the overall

   deficiencies in the information from principal counsel.

7. In light of the above and of the Court’s Order and Judgment with respect to the parties’

   respective motions for full or partial summary judgment, counsel for Defendant and the

   undersigned are in communication concerning the best disposition of this matter. In general,

   it appears to all counsel that to the extent any funds should change hands in favor of

   Defendant (each party reserving all rights to argue, should it be required, as to whether such

   payment should be made and the amount of any appropriate such payment), the most

   appropriate entity to bear the burden of such payment should be Defendant’s former counsel.

8. The undersigned has notified Mr. Richard Liebowitz and the Liebowitz Law Firm of this

   position and has requested (a) the name of their malpractice carrier; and (b) that the claim be

   transmitted to the carrier. The undersigned has been informed by an associate with the


                                                              Motion - Page 3
       Case 5:19-cv-00249-FL Document 73 Filed 05/27/21 Page 3 of 6
       Liebowitz Law Firm that the claim was transmitted to the carrier, but has not been informed

       as to the name of the carrier.

   9. The undersigned has not received a communication from the carrier to date and cannot

       independently verify the existence of any coverage.

   10. The undersigned as well as counsel for Defendant believe that determining whether and to

       what extent malpractice insurance actually exists, and achieving contact with the malpractice

       carrier for Mr. Richard Liebowitz and the Liebowitz Law Firm, would be in the interests of

       justice at this point and of achieving an appropriate disposition of this case; and that the

       information received as a result of such contact would significantly assist in determining the

       appropriate path to take before the Court, whether that be a resolution without further need

       for Court intervention, or a motion seeking the imposition of monetary sanctions against Mr.

       Liebowitz and his firm.

   11. A stay of proceedings for a further thirty (30) days would allow the parties to explore these

       issues and come up with a recommendation that they anticipate presenting jointly to the

       Court, while reserving the right of each party to argue whether and to what extent any

       assessment should be imposed on any party as a result of the proceedings in the case, should

       that become necessary.

   12. Counsel are of the opinion that an order requiring the provision of the requested malpractice

       insurance information falls within the inherent authority of the Court to supervise those who

       have requested and received admission to practice before the Court, as Mr. Liebowitz did

       [Dkt #7], and that the same is not a sanction or penalty requiring notice and a hearing, as

       explained in the memorandum attached hereto and incorporated herein by reference. To the

       extent any sanction is hereafter requested, a separate motion will be filed.

WHEREFORE, Plaintiff with the consent of Defendant respectfully moves the Court for an Order:



                                                                 Motion - Page 4
          Case 5:19-cv-00249-FL Document 73 Filed 05/27/21 Page 4 of 6
1. Requiring former counsel to provide immediately to the undersigned and to counsel for

   Defendants the identity of each malpractice carrier providing insurance that does or may

   cover any malpractice committed by former counsel and his firm by reason of their actions

   and failures to act on behalf of Plaintiff in connection with this litigation, together with a

   copy of the policy or policies providing such potential coverage; and

2. Staying further proceedings in this case for a period of thirty (30) days, through and including

   June 27, 2021.

   This 27th day of May, 2021.
                                     /s/ Susan Freya Olive
                                     Susan Freya Olive
                                       NC Bar No. 7252
                                     OLIVE & OLIVE, P.A.
                                     Counsel for Plaintiff
                                     500 Memorial Street
                                     P.O. Box 2049
                                     Durham, NC 27702-2049
                                     Phone: (919) 683-5514
                                     emailboxEDNC@oliveandolive.com




                                                              Motion - Page 5
       Case 5:19-cv-00249-FL Document 73 Filed 05/27/21 Page 5 of 6
                                  CERTIFICATE OF SERVICE
       Undersigned counsel for Plaintiff certifies that the foregoing document was served this date

on Defendant by electronically filing the same with the Clerk of Court using the CM/ECF System,

which will send notification via electronic means to counsel for Defendant, on this 27 th day of May,

2021. A copy also has been transmitted this date to Mr. Richard Liebowitz and to the Liebowitz Law

Firm at the email address of record for them and the addresses known to counsel for communication

with him and his firm, to wit:

       Richard Liebowitz <rl@liebowitzlawfirm.com>;

       James Freeman <jf@liebowitzlawfirm.com.; and

       Donna Halperin <DH@liebowitzlawfirm.com>.



                                                       /s/ Susan Freya Olive
                                                       Susan Freya Olive
                                                         NC Bar No. 7252
                                                       OLIVE & OLIVE, P.A.
                                                       500 Memorial Street
                                                       P.O. Box 2049
                                                       Durham, NC 27702-2049
                                                       Phone: (919) 683-5514
                                                       emailboxEDNC@oliveandolive.com




                                                                  Motion - Page 6
           Case 5:19-cv-00249-FL Document 73 Filed 05/27/21 Page 6 of 6
